ORMOND, J.
This case is in all respects like the preced* ing case of Gresham v. Walker, except that in this case the writ issued to the sheriif of Randolph.
The coroner has no power to execute the process of the court, but in those cases where the sheriif is incompetent to act, and it follows necessarily, that to authorize, or justify him in executing it, it should be directed to him, otherwise he has no authority to act, and is a trespasser. Such was the decision of this court at an early day, in the case of Pope & Hickman v. Stout, 1 Stew. 375. Such also is the express requirement of the statute, (Clay’s Dig. 336, § 133,) which requires all process to be served or executed by the coroner, to be directed “to any coroner of the State of Alabama.”
The same decision was made in Adamson v. Parker, 3 Ala. Rep. 727, and in Mason v. White, 7 Id. 705, it was held, that where the sheriif had made an actual levy, if by such act he became a trespasser, he was justified in returning the goods to the person from Whom he had takeu them.
As the writ in this case was no authority to the coroner to seize the goods of the defendant in execution, it follows that he is not liable upon this rule for neglect in not making the money.
■Let the judgment be reversed.